DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 Response to Amendment
The Amendment, filed on 12/22/2021 has been entered and acknowledged by the Examiner.
Cancellation of claim 6 has been entered.
Claims 1-2, 4 and 8-11 are pending in the instant application.
-------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oki et al (US PG Pub. No. 2019/03690319, previously cited) in view of Matsui et al (US PG Pub. No. 2012/0086332, previously cited) and further in view of Suzuki et al (US PG Pub. No. 2004/0042233, previously cited).  .

Regarding Claim 8, Oki discloses, at least in figure 2: a backlight module (¶ [0003]), comprising a light guide plate(1), a light source (2), a prism sheet(3), a light absorbing sheet (4) and an optical film (5), wherein the light guide plate (1) has a light incident surface, a light emitting surface connected to the light incident surface and a bottom surface opposite to the light emitting surface, wherein at least one of the light emitting surface and the bottom surface of the light guide plate(1) is disposed with a plurality of micro lens structures (12, fig. 3); the light source (2) is disposed on a side of the light incident surface of the light guide plate (1); 3Customer No.: 31561 Docket No.: 092893-US-PA Application No.: 17/111,433 the prism sheet (3) is overlapped with the light emitting surface of the light guide plate (1) and has a plurality of prism structures facing the light emitting surface (fig. 2), wherein an extending direction of the prism (3) structures is parallel to the light incident surface of the light guide plate (1); the light absorbing sheet (4) is disposed on a side of the bottom surface of the light guide plate (1), and the optical film (5) is disposed between the light guide plate (1) and the light absorbing sheet (4),
Oki fails to disclose: wherein an absorbance of the light absorbing sheet within a wavelength range of visible light is higher than 70%;
Matsui teaches in a display device (¶ [0089]) that the visible light absorption by black matrix material is almost 100%.
Suzuki teaches using black matrix material (82A) as a light absorbent in a light guide apparatus (¶ [0198]).
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to use black matrix material (which has visible light absorption greater than 70%) for the absorbing layer of OKI on the bottom of 
	Oki fails to disclose: wherein the optical film is a reflective polarizer,
Coleman (US Patent No. 7,784,954) teaches in column 30, lines 7-10 that reflective polarizers are used to recycle light that would normally be absorbed.
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention to place a reflective polarizer between
the light guide and the absorption layer of Oki to minimize the amount of light lost to
absorption by the absorbing layer.
Oki fails to disclose: wherein an included angle between a reflection axis of the
reflective polarizer and the light incident surface of the light guide plate (1) is between
70 degrees and 110 degrees.
However, applicant has not established the criticality of this range. In fact,
applicant’s specification in paragraph [00511] gives a number of unlimiting ranges that
are also acceptable. Therefore, applicant has not shown in the specification, how the claimed range produces any novel or unexpected results or solves any known problem.
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention to provide the claimed included angle
between the reflective polarizer, suggested by Coleman, and the light incident surface of the light guide of Oki, as a matter of obvious design choice.


 and the reflective polarizer has a lowest reflectance at an oblique viewing angle of the backlight module in a range of 50 degrees to 60 degrees.  
	However, applicant has not established the criticality of this range also. In fact,
applicant’s specification in paragraph [00511] states that it is not limited to the claimed range.
. 	Therefore, applicant has not shown in the specification, how the claimed range produces any novel or unexpected results.
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention to provide the claimed viewing angle reflectance properties for the reflective polarizer suggested by Coleman, as a matter of obvious design choice.



Allowable Subject Matter
Claims 1-2, 4 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1 and 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 9, and specifically comprising the limitation of “a normal projection of a ridge line of each of the optical micro structures of the optical film on the light emitting surface of the light guide plate is wavy and the ridge line is located between two virtual straight lines of the plurality of virtual straight lines” including the remaining limitations.

Examiner Note; Regarding Claim 1, Oki et al (US PG Pub. No. 2019/0369319, previously cited, discloses, at least in figure 2: a backlight module (¶ 0003]), comprising a light guide plate (1, ¶ [0033]), a light source (2, ¶ [0033]), a prism sheet (3, ¶ [0033]), a light absorbing sheet (4, ¶ [0033], last line),and an optical film (5) wherein the light guide plate(1) has a light incident surface (left end), a light emitting surface (top) connected to the light incident surface and a bottom surface opposite to the light emitting surface,; the light source (2) is disposed on a side of the light incident surface of the light guide plate(1); the prism sheet (3) is overlapped with the light emitting surface of the light guide plate(1) and has a plurality of prism structures facing the light emitting surface, wherein an extending direction of the prism structures is parallel to the light incident surface of the light guide plate(1); the light absorbing sheet (4) is disposed on a side of the bottom surface of the light guide plate(1),
Oki discloses in figure 3: wherein at least one of the light emitting surface and the bottom surface of the light guide plate (1) is disposed with a plurality of micro lens structures (12) to aid in extracting light from the light guide ({ [0038], last lines).
and the optical film (5, { ¶ [0033], figure 2) is disposed between the light guide plate (1) and the light absorbing sheet (4), and has a plurality of optical micro structures facing the light absorbing sheet (4), and has a plurality of virtual straight lines (corresponding to base of the prism) wherein an included angle between a normal projection of each of the plurality of virtual straight lines on the light emitting surface of the light guide plate and the light incident surface of the light guide plate (1) is between 
Oki fails to disclose: a normal projection of a ridge line of each of the optical micro structures of the optical film on the light emitting surface of the light guide plate is wavy and the ridge line is located between two virtual straight lines of the plurality of virtual straight lines.
The claim restricts the horizontal undulations of the ridge to the projection of the rectangular prism base on the light guide plate; this was not found in the prior art. 
For example, Yamada (US PG Pub. No. 2009/0180191) in fig. 11, shows a prism sheet with ridges that would project wavy on the light guide plate but the base would also and thus would not project two virtual straight lines.
	Wang et al (US PG Pub. No. 2011/0025946) in figures 6A and 7A show prism ridges and bases that undulated horizontally and would not project two virtual straight lines, as claimed. 
	Also Kweon et al (US PG Pub. No. 2014/0320784) discloses in figure 4c, a prism base that would project two virtual straight lines but the undulations of the ridges are vertical not horizontal and would project a straight line not a wavy one, as claimed.
There is no motivation to combine the optical properties of Kweon, Wang and/or Yamada as the results would not be predictable.


CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879